IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                       NO. WR-40,196-03


                     EX PARTE WENDY RENEE SEELKE, Applicant

               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 43885-C IN THE CRIMINAL DISTRICT COURT
                          FROM JEFFERSON COUNTY

       Per curiam.
                                           ORDER

       Applicant filed, pursuant to the provisions of Article 11.07 of the Code of Criminal

Procedure, a pro se habeas application (No. WR-40,196-03), which this Court denied on September

16, 2015. Before this final disposition, Petitioner Michael Parker filed in the trial court a

supplemental habeas application on Applicant’s behalf. See Ex parte Rendon, 326 S.W.3d 221 (Tex.

Crim. App. 2010). Because the filing of the supplement was before final disposition of the pro se

habeas application by this Court, the supplement was timely filed in the -03 habeas proceeding. See

TEX . CODE CRIM . PROC. Art. 11.07 §§ 3, 4. The supplement, however, is non-compliant with the

Rules of Appellate Procedure because it alters the form application to raise multiple grounds on a

single page. See Ex parte Blacklock, 191 S.W.3d 718 (Tex. Crim. App. 2006); TEX . R. APP . PROC.

73.1 and 73.2. The -03 habeas proceeding is reopened on this Court’s own motion. Applicant’s pro

se claims remain denied. The supplemental claims are dismissed.

Filed: October 14, 2015
Do not publish